Exhibit 99.4 Introduction to Unaudited Pro Forma Combined Financial Information As previously disclosed on June17, 2013, Hawaii Pacific Energy, LLC, a Delaware limited liability company (“HPE” or the “Buyer”) and wholly owned subsidiary of Par Petroleum Corporation entered into a Membership Interest Purchase Agreement (as amended, the “TSO Purchase Agreement”). Pursuant to the TSO Purchase Agreement, the Buyer agreed to acquire (the “Acquisition”) from Tesoro Corporation, a Delaware corporation (“Seller”) all of the issued and outstanding units (the “Purchased Units”) representing the membership interests in Tesoro Hawaii, LLC, a Hawaii limited liability company subsequently renamed Hawaii Independent Energy, LLC (“HIE”), and indirectly HIE’s wholly owned subsidiary, Smiley’s Super Service, Inc., a Hawaii corporation (the “Acquired Subsidiary”). HIE and the Acquired Subsidiary own, operate and use (i)a petroleum refinery located at the Campbell Industrial Park in Kapolei, Hawaii (the “Refinery”), (ii)certain pipeline assets, floating pipeline mooring equipment, and refined products terminals, and (iii)retail assets selling fuel products and merchandise on the islands of Oahu, Maui and Hawaii. On September 25, 2013 (the “Effective Date”), the Buyer completed the Acquisition for an aggregate purchase price, including the $25.0 million deposit previously paid, of $75.0 million, paid in cash at the closing plus certain contingent earnout payments of up to $40.0 million. The earnout payments, if any, are to be paid annually following each of the three calendar years beginning January1, 2014, through the year ending December31, 2016, in an amount equal to 20% of the consolidated annual gross margin of HIE in excess of $165 million during such calendar years, with an annual cap of $20 million. In the event that the Refinery ceases operations or in the event Buyer disposes of any facility used in the acquired business, Buyer’s obligation to make earnout payments could be modified and/or accelerated as provided in the TSO Purchase Agreement. The consideration was paid with the proceeds from the sale of 143,884,892 shares of common stock in a private placement transaction and from amounts received pursuant to supply and exchange agreements with Barclays Bank PLC and an ABL credit facility with Deutche Bank AG New York Branch. References to “we,” “our,” or “the Company” refer to Par Petroleum Corporation and its subsidiaries. Description of Unaudited Pro Forma Combined Financial Statements The following unaudited pro forma combined balance sheet as of June 30, 2013 combines our historical balance sheet as of June 30, 2013, as filed with the Securities and Exchange Commission (“SEC”) in our Quarterly Report on Form 10-Q with HIE’s unaudited historical balance sheet as of June 30, 2013, giving effect to the Acquisition as if it had occurred on June 30, 2013 using the purchase method of accounting and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma combined financial statements. The following unaudited pro forma combined statement of operations for the six months ended June 30, 2013 combines our historical statement of operations for the six months ended June 30, 2013, as filed with the SEC in our Quarterly Report on Form 10-Q with HIE’s unaudited historical statement of operations for the six months ended June 30, 2013, giving effect to the Acquisition as if it had occurred on January 1, 2012, using the purchase method of accounting and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma combined financial statements. The following unaudited pro forma combined statement of operations for the year ended December 31, 2012 combines our and our predecessor’s historical statements of operations for the eight month period ended August 31, 2012 and four month period ended December 31, 2012, as filed with the SEC in our Annual Report on Form 10-K with Seacor Energy, Inc.’s, a Delaware corporation, subsequently renamed Texadian Energy, Inc. (“Texadian”), statement of operations for the year ended December 31, 2012, which we acquired effective December 31, 2012, and HIE’s audited historical statement of operations for the year ended December 31, 2012, giving effect to both acquisitions as if they had occurred on January 1, 2012 using the purchase method of accounting and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma combined financial statements. The unaudited pro forma financial statements do not include the realization of any cost savings from operating efficiencies, synergies or other restructuring activities which might result from the Acquisition. The unaudited pro forma financial statements should be read in conjunction with the historical financial statements and accompanying notes of the Company and HIE. The unaudited pro forma financial statements should not be taken as representative of our future consolidated results of operations or financial condition. 1 PAR PETROLEUM CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET June 30, 2013 (In thousands, except share data) Company Historical Pro Forma Adjustments Acquisition of HIE Company Pro Forma A E ASSETS Current assets: Cash and cash equivalents $ $ B,D,G
